*173Dissenting Opinion.
Roby, J.
I think this judgment should he reversed.
The appellant offered in evidence the record of the report of death of Herbert Sturtevant, made to the board of health of the city of Evansville, in which the cause of death was stated as “acute alcoholism.” This evidence was excluded, and an exception reserved. The admissibility in evidence of death reports made in the collecting of vital statistics is presented for the first time in this court. It is contended that such reports are not required by law, but this is a mistaken view. Section one of the act of April 10, 1907 (Acts 1907, p. 246, §7607 Burns 1908) provides “that it shall be the duty of all physicians * * * to report upon blank forms supplied by the state board of health,, all deaths * * * which may occur under their supervision. * * * The reports of' deaths * * * shall be made immediately. «• * * Eeports of deaths * * * which occur in cities and towns, shall be made to the health officers of said cities and towns, and when they occur in the county outside of cities and towns, they shall be reported to the county health officer or his deputies; but reports of deaths occurring outside of cities and towns may be made to any health officer. * * * All records of déaths * * * shall be kept by health officers in record books, the forms of which shall be supplied by the state board of health. Any physician * * * refusing or neglecting to make death * * * reports as herein provided, shall, upon conviction, be fined for the first offense in any sum not less than $10 or more than $50, and any physician * * . * who is convicted the second time for the violation of any of the above provisions shall be fined not less than $50 or more than $100, and any physician * * * who is convicted the third time for the violation of any of the above provisions, shall be fined $100. ’ ’
Section two of the act of March 6,1909 (Acts 1909 p. 342), amending the act of February 19, 1891, provides that the *174state board of health “shall study the vital statistics and endeavor to make intelligent and profitable use of the collected records of death and sickness among the people. They shall have [be] the superior health board of the State, to which all other health boards are subordinate, and they shall have supervision of the system of registration of births, deaths, marriages and infectious diseases and they shall make up from time to time, such blank forms as they may deem necessary, for the collection, registration, and report of vital and sanitary statistics throughout the State. They shall annually on or before the first of December make a report to the Governor of their transactions and expenditures for the year ending September 30, next preceding, with such suggestions with regard to legislation as they may deem important in reference to the public health. ’ ’
Section seven of said act, prescribing powers and duties of health officers, is, in part, as follows: “It shall be the duty of the state health commissioner and of county health commissioners and city and town health officers, within their respective jurisdictions to enforce the health laws, ordinances, orders and rules of their own and superior boards of health; to collect, record and report the vital statistics of their respective jurisdictions, to keep full and permanent records of their public health work, minutes of all meetings of their respective boards, and to make a monthly report of the work done by them and their deputies to their respective boards; said report, after approval, to be made of permanent record. Reports of county health commissioners shall be made to the state board of health, and careful récords of said reports shall be kept in county health record books. ’ ’
In accordance with the provisions of these acts, the state board of health has made up forms for the collection, registration and report of vital and sanitary statistics, and has promulgated rules therefor. The form adopted is known as the United States form, and is designed not only to elicit all pertinent facts, but to produce uniformity among the states.
*175That the legislature had authority to empower the board of health to act in the premises, as it has done, is not an open question. Blue v. Beach (1900), 155 Ind. 121, 50 L. R. A. 64, 80 Am. St. 195; Isenhour v. State (1901), 157 Ind. 517, 54 L. R. A. 787; City of Frankfort v. Irvin (1904), 34 Ind. App. 280, 107 Am. St. 173; Anable v. Board, etc. (1904), 34 Ind. App. 72, 107 Am. St. 173; Monroe v. City of Blufflon (1903), 31 Ind. App. 269.
The importance of complete, accurate, uniform and permanent records of births, marriages and deaths is better understood by students of sociological problems than by the public generally, but the practical value of such records has become a matter of common knowledge. The work is aptly termed “the bookkeeping of humanity.” By means of it the prevention of pestilence and disease is made possible. The point of attack is indicated, the character of the peril made plain, and the effort to combat it is intelligently directed. The fact of death is supplemented by the causes thereof and the necessity for learning them requires that the attending physician state, in writing, for the benefit of all the people, facts which, as between himself and his patient, would otherwise be privileged. The value of vital statistics is by no means restricted to protection against disease. They are efficient in lengthening the average of life; but they also mark the preeminence of man over animals, in that he alone preserves or can preserve the history of his race, elan and family. The pride of ancestry and the desire to be known to posterity are more than a sentiment. Questions of inheritance, collateral as well as direct, are constantly arising, and as population and wealth' increase will more and more frequently arise, which otherwise would be impossible of satisfactory -solution. The devolution of personal and the descent of real property are matters of importance. The facts which are stated by the physician are facts which he knows. Other facts included in the report are of such a *176character as readily to be obtainable at a time when no temptation to mistake them can ordinarily exist.
The system of vital statistics, which now obtains in Indiana is a source of pride to those who are familiar with it. From three to five hundred certified copies of death returns are made each year by the state board of health from the originals in its possession. These copies are used in the departments of the government, largely to determine' matters connected with pensions, and in sister states and foreign countries with regard to a multitude of subjects, and it would be remarkable were they to be excluded when offered iü the courts of this State in cases to whose issues they are relevant. It is not uncommon to find statutes providing that nonjudicial records of this class shall be prima facie evidence, but such statutes are not essential to the admissibility of such records. The following extract from 1 Green-leaf, Evidence (Lewis’s ed.) §483, states the applicable doctrine: “These documents, as well as all others of a public nature, are generally admissible in evidence, notwithstanding their authenticity is not confirmed by those usual and ordinary tests of truth, the obligation of an oath, and the power of cross-examining the persons, on whose authority the truth of the documents depends. The extraordinary degree of confidence, it has been remarked, which is reposed in such documents, is founded principally upon the circumstance, that they have been made by authorized and accredited agents, appointed for the purpose; but partly also on the publicity of their subject-matter. Where the particular facts are inquired into and recorded for the benefit of the public, those who are empowered to act in making such investigations and memorials, are in fact the agents of all the individuals who compose the State; and every member of the community may be supposed to be privy to the investigation. On the ground, therefore, • of the credit due to agents so empowered, and of the public nature of the facts themselves, such documents are entitled to an extraordinary *177degree of confidence; and it is not necessary that they should he confirmed and'sanctioned by the ordinary tests of truth. Besides this, it would always be difficult, and often impossible, to prove facts of a public nature, by means of actual witnesses upon oath.” 3 Wigmore, Evidence §§1643-1646; Evanston v. Gunn (1878), 99 U. S. 660, 25 L. Ed. 306; City of Garrett v. Winterich (1909), 44 Ind. App. 322; 10 Ency. Ev. 716-740.
It is objected that the fact stated by the physician is privileged, under subdivision four of §520 Burns 1908, §497 R. S. 1881. This statute must be read in connection with the later ones heretofore cited, by which the physician is directed not only to make the fact public, but is penalized upon his failing to do so. Whether the privilege may now be claimed where the physician is interrogated as a witness is not a question presented in this case, but it is clear that no such privilege can operate against the admission of a public record of the fact. State v. Pabst (1909), 139 Wis. 561, 121 N. W. 351, 360.
The case of Buffalo Loan, etc., Co. v. Knights Templar, etc. (1891), 126 N. Y. 450, 27 N. E. 942, 22 Am. St. 839, is cited in support of the ruling. That decision is based upon the statement of fact that the record there offered was of local and special nature. This widely differentiates the case from the one at bar. The records kept by authority of the statute in Indiana are not local or special, but comprehensive as the acts before referred to show.
In the case of Hoffman v. Metropolitan Life Ins. Co. (1909), 135 App. Div. 739, 119 N. Y. Supp. 978, it is held that a transcript from the records of death reported to the department of health of the city of New York, certified by the chief clerk and the seal of the department in which the cause of death was given as “alcoholism, chronic Brights” was competent evidence. The law in New York, as shown by these two decisions, is not persuasive of anything. In the *178case of National Council, etc. v. O’Brien (1904), 112 Ill. App. 40, which was an action upon a life insurance policy, where the defense was that the deceased in his application misrepresented the cause of the death of a sister, it was held that a certified copy of a certificate of death, duly filed and recorded, is competent evidence to prove the cause of the death of the person therein specified, and its exclusion constitutes reversible error. This decision is squarely in point. In Connecticut, on an issue as to the cause of death, a certified copy of the “death record” from the public records of birth, deaths and marriages of the city where the party died, is admissible both as independent evidence of the facts recorded and in corroboration of the testimony of the attending physician. Hennessy v. Metropolitan Life Ins. Co. (1902), 74 Conn. 699, 52 Atl. 490. The question has been many times decided. State v. McDonald (1909) (Or.), 104 Pac. 967; Allen v. Kidd (1908), 197 Mass. 256, 84 N. E. 122; Vanderbilt v. Mitchell (1907), 72 N. J. Eq. 910, 67 Atl. 97, 14 L. R. A. (N. S.) 304; State v. Pabst (1909), 139 Wis. 561, 121 N. W. 351.
It is also urged that the evidence was properly excluded on the authority of Craiger v. Modern Woodmen, etc. (1907), 40 Ind. App. 279, and Union Central Life Ins. Co. v. Hollowell (1896), 14 Ind. App. 611. It was held in these cases that the evidence of witnesses taken and transcribed by the coroner and filed by him could not be introduced in lieu of the witnesses themselves. The distinction between the verdict and the transcript of evidence, if there is any (3 Ency. Ev. 573) was not considered, and the decisions are in accord with the great weight of American authority. Note to Aetna Life Ins. Co. v. Milward (1904), 68 L. R. A. 285, 296.
The dissimilarity of the verdict returned by a coroner in an investigation carried on for the purpose of uncovering crime, if any exists, and making the evidence thereby accessible to the State, and a death report made in the collection of vital statistics, is too plain to require elaboration. The *179coroner’s investigation is on a par with a proceeding to “bind over.”
It was suggested during the consideration of this appeal, that physicians do not truthfully state the causes of death, and an illustration given was that no physician will report that his patient died from syphilis. If any such false standard of professional conduct prevails among the profession, it is not manifested by the record offered, the cause of death evidently not being stated for the purpose of apology. The illustration made, even if true, is not conclusive, since the disease named rarely results in death except in a secondary manner. In any event the objection goes to the weight and not the admissibility of the evidence, the report being received in all cases for what it is worth.
It is also suggested that the statement of the cause of death is a conclusion which ought not to be given without the facts upon which it is based.
It is a familiar rule that a physician may testify to the cause of death from personal examination or knowledge. The rule extends only to the immediate cause of death, but to that extent it is fixed. 1 Greenleaf, Evidence (Lewis’s ed.) §440; Green v. Ashland Water Co. (1898), 101 Wis. 258, 70 Am. St. 911, 43 L. R. A. 117, 122.
I very much regret that this court should refuse to apply common-law rules which have never barred public records of deaths, births and marriages, including therein, of necessity, not only the bare fact of death, birth or marriage, but the cause of death, the names of the parents and the names of the contracting parties, and most especially so as the refusal is expressive of hostility to the most enlightened efforts of the State to protect life and preserve property rights.